ON THE MERITS
It is evident that two of the items, the shadow picture and the picture known as “Old Salt” have not been accounted for, and therefore, at least to the extent of their value, the judgment should be affirmed. What that value is we find ‘it difficult to determine. It is claimed by plaintiff that it was agreed between him and Spicuzza that the shadow picture was valued at $105 and the painting “Old Salt” at $50, and he contends that this agreement is evidenced by the fact that in a memorandum given to Mr. Steckler by Spicuzza and showing certain articles which had not been sold, these figures appear after the items referred to. Spicuzza contends that the figures, as shown in the memorandum were not placed there by him and it is rather odd that values appear in that memorandum after the three articles in question but do not appear after any of the others.
It is also strange that in contending that the true values of the articles are the figures said to have been placed on the memorandum by the auctioneer, Steckler has not noticed that the figures are not the same as those claimed by him in his petition. For instance, his petition gives the values as follows:
One oil painting, “Old Salt,” $100.
One shadow picture, $50.
The memorandum gives the values as follows:
One shadow box picture, $100.
One painting, “Old Salt,” $50.
Nevertheless on this question of fact the trial court seems to have come to the conclusion that the two pictures were worth $100, and the evidence is not sufficient to warrant our changing that figure.
The other item, however, the antique Japanese dresser, we believe from the evidence, is still in storage in a public warehouse and is accessible to plaintiff. It is true that the evidence shows conclusively that for a long time plaintiff endeavored to obtain from Spicuzza either the return of the dresser or information as to where it could be located, and that he was. unsuccessful in these attempts. Nevertheless tne information seems to be now available, and plaintiff is not justified in assuming the attitude that he is no longer interested in the dresser and that he may claim from Spicuzza and Spicuzza’s surety the value thereof. We cannot say that the evidence did not justify a. finding below that the dresser was worth $200.
As to the claim for 10 per cent attorney’s fees as provided for in Act 225 of 1918, we are of the opinion that no such allowance should be made, since the full amount prayed for has not been awarded *488plaintiff and that act provides that attorney’s fees “shall only be recoverable where the full amount claimed by the suitor is recovered.” Madison Lumber Co. v. Federal Surety Company et al., 13 La. App. 577, 128 So. 50, 52.
It is therefore ordered, adjudged, and decreed that the judgment of the district court be amended by granting judgment in favor of the plaintiff, Joseph Steckler, and against the defendants, Paul T. Spicuzza and the Union Indemnity Company, jointly, severally, and in solido, in the full sum of $100, with legal interest thereon from judicial demand until paid; and it is further ordered that there be judgment in favor of plaintiff, Joseph Steckler, and against the defendants, Paul T. Spicuzza and the Union Indemnity Company ordering, directing and condemning defendants to return unto the plaintiff at his home the antique Japanese dresser, as described in the petition, free of any and all storage charges, or other cost and expenses whatsoever, within five days from the time this judgment becomes final, reserving to the plaintiff his right to sue defendants for any damages which said dresser may have sustained through the fault of defendants; and in the alternative, in the event said defendants shall not comply with this judgment by delivering the said dresser at the time and place herein provided, that there be judgment in favor of the plaintiff, Joseph Steckler, and against the defendants, Paul T. Spicuzza and Union Indemnity Company, jointly, severally, and in solido, for the value of the said dresser, namely, the sum of $200, with legal interest from judicial demand until paid; and, as thus amended, the judgment is affirmed, defendants, to pay the costs of both courts.
Judgment amended and, as amended, affirmed.